Citation Nr: 0841074	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disorder, to include as secondary to the service-connected 
left knee osteoarthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.

In April 2004, the veteran appeared at the Albuquerque RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was last denied in an August 1980 rating action; 
the evidence submitted since August 1980 is so significant 
that it must be considered in order to fairly decide the 
veteran's claim.

2.  The evidence fails to show that the veteran's current 
back disability is the result of his time in service or is in 
any way related to his complaint of back pain in service.

3.  The medical evidence of record shows that the veteran's 
current back disability is not related to his service-
connected left knee disability.

4.  The record does not contain competent medical evidence 
showing that the veteran has a left thigh disability, 
manifested by atrophy, which is related to service or to a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
back disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  Criteria for service connection for a back disability, to 
include as secondary to the veteran's left knee disability, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Criteria for service connection for a left thigh 
disability, to include as secondary to the veteran's left 
knee disability, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim for service connection for a back 
disability was initially denied by a rating decision in April 
1974; the veteran attempted to reopen his claim, but he was 
denied by an August 1980 rating decision.  The veteran failed 
to perfect an appeal regarding these decisions, and they 
became final.  Nevertheless, the law provides that a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that the standard for new and material 
evidence was amended during the pendency of this appeal; 
however, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the claim in this case was received 
in March 2001, the law in effect when the claim was filed 
(the standard discussed above) is applicable.

At the time of the last prior denial of the veteran's claim 
for service connection for a back disability, the evidence 
included: service treatment records; private treatment 
records showing a herniated nucleus pulposus; and a VA 
examination report from July 1980.

Since his most recent denial in August 1980, new evidence has 
been submitted, including numerous treatment records from VA 
and from the Social Security Administration (SSA); as well as 
a letter from a Dr. Bath dated in May 2003.  In her letter, 
Dr. Bath wrote that she had treated the veteran since 1990, 
and she reported that the veteran had had back problems since 
injuries sustained in military service.  

While Dr. Bath gave no basis for her opinion, the credibility 
of the evidence added to the record is to be presumed for the 
limited purpose of determining whether a case should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's claim had previously been denied 
as there was no evidence that his back disability was related 
to his time in service.  As Dr. Bath's letter suggests the 
possibility of a link between his back disability and his 
time in service, it addresses the reason the veteran's claim 
was previously denied.  As such, this opinion is considered 
to be both new and material; and the veteran's claim is 
therefore reopened.

While the veteran argued that his back disability is 
secondary to his service-connected left knee condition in his 
claim, he is not prejudiced by the de novo adjudication of 
his claim on the merits to include both direct and secondary 
consideration of service connection.  The RO previously 
adjudicated the veteran's claim on a direct basis, as well as 
on a secondary basis, and the veteran's representative has 
presented argument on both direct and secondary service 
connection.  The veteran also has testified as to why he 
believes his back disability is related to his service 
connected left knee.  Additionally, the veteran has been 
presented with the relevant statutes and regulations.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Back condition

The veteran had initially sought service connection for his 
back disability on a direct basis, arguing that he injured 
his back on active duty; however, more recently, he has begun 
arguing that his back disability is the result of his 
service-connected left knee disability.  As VA must consider 
all theories in support of a claim, both theories of 
entitlement will be addressed below.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).

The veteran testified at a hearing before the Board in April 
2004 that he injured his left knee while in basic training 
and was placed in a cast up to his hip (the veteran is 
service connected for a left knee disability and service 
treatment records confirm that he injured his knee in 
service).  The veteran is service connected for 
osteoarthritis in his left knee and he believes that his knee 
disability caused him to develop a back disability.  At his 
hearing, the veteran did not address direct service 
connection for his back, stating that following service he 
began having problems with his left knee and as a result he 
had three major back surgeries because of the weakness in the 
left knee and the atrophy.  The veteran stated that his 
initial surgery was for a slipped disc which he incurred when 
he slipped while shoveling when his left leg apparently gave 
out.  The veteran indicated that he had a second surgery for 
a different disc that had "busted"; and he stated that he 
slipped again, injuring himself and had a disc removed. 

While the veteran did not address direct service connection 
in his testimony, the veteran's representative did address it 
in May 2008; noting that prior to going into service the 
veteran had no problems with his back, while in service he 
injured his back, and immediately after service he began 
chronically injuring his back.  As such, the representative 
argued that direct service connection was warranted as there 
was both an in service injury to the veteran's back and a 
post-service back disability.  However, as discussed below, 
the medical evidence of record fails to support either the 
representative's or the veteran's contentions.

The veteran's claims file is voluminous and contains hundreds 
of pages of medical records describing back treatment over 
the years.  The veteran is considered disabled by the Social 
Security Administration (SSA), and the many records 
associated with that claims process have been reviewed, in 
addition to service treatment records, VA treatment records, 
and VA examination reports.  However, the medical evidence of 
record fails to show that the veteran's back disability is 
the result of either his time in service or his service-
connected left knee disability.

Service treatment records reveal that the veteran complained 
of having lower back pain for three days in May 1971.  The 
doctor indicated that the veteran had no history of trauma or 
radiating pain; and the veteran was assessed with a lumbar 
muscle spasm with some tenderness noted over the sacroiliac 
joint.  The veteran was also noted to have quad weakness on 
several occasions.  However, on his medical history survey, 
completed at time of separation, the veteran specifically 
denied having had any back pain; and, on his separation 
physical, his back was found to be normal, and his lower 
extremities were normal with the exception of his left knee.

Medical records show that following service the veteran 
injured his back a number of times and required back surgery 
on several occasions.  However, the veteran's claims file is 
void of a probative medical opinion that links any of his 
back injuries to either his left knee disability or to his 
single complaint of back pain while in service.

The evidence reflects that the veteran initially injured his 
back in 1972 while trying to lift a compressor at work.  He 
subsequently reinjured his back in 1974, and again in 1977; 
and he twice underwent back surgery.

It is consistently reported throughout the veteran's medical 
records that he first injured his back in 1972 (post-
service).  Examples of the veteran reporting the 1972 injury 
as his first back injury include a March 1978 letter from Dr. 
Adler to Safeco Insurance Company; a July 1979 letter by Dr. 
Schultz; a May 1984 record from Dr. Maron; and a June 1985 
treatment record from Dr. Racca. 

Not only is the veteran's first back injury noted to have 
occurred after service, but it has consistently been reported 
that the injury occurred when the veteran was lifting a 
compressor at work.  Furthermore, the records fail to ascribe 
this back injury to his left knee in any way.

In March 1974 the veteran underwent a laminectomy to correct 
a herniated nucleus pulposus with nerve involvement.  In the 
surgery record it was noted that the veteran had first been 
seen a year earlier after he injured his back at work while 
pushing a heavy compressor.  The veteran was placed in 
traction for four weeks at that time, and he had back pain 
off and on for roughly a year before it became severe enough 
to necessitate surgery.  It was noted during his post-
surgical hospitalization that the veteran bore most of his 
weight on his right leg and dragged his left foot, although 
he was able to complete toe and heel walks.  It was noted 
that the veteran had good strength in both quadriceps and 
hamstrings.  

The veteran later began to assert that his back problems were 
a result of his unstable left knee.  In May 2003, a private 
doctor, Dr. Bath wrote a letter indicating that the veteran 
had had chronic back and knee problems "reportedly since 
injuries sustained during military service."  It is noted 
that the veteran reported to the doctor that he injured his 
back in 1974 (which his representative pointed out was while 
he was within his inactive reserve period) when he fell while 
still in military service.  However, the veteran was not on 
active service in 1974, and it is well supported in the 
medical record that he injured his back in 1974 while working 
at his civilian job, and not for example during a period of 
inactive duty for training or active duty training.   

While Dr. Bath stated that the veteran had had chronic back 
problems since his injury in service, this statement is not 
supported by the medical evidence of record.  Service 
treatment records do show complaints of back pain for three 
days while in service, but the records fail to describe any 
chronic back disability emerging from those complaints; and 
the veteran's back was found to be normal at his separation 
physical.  Furthermore, at a VA examination in February 2007, 
the examiner, having reviewed the veteran's medical records, 
stated that the veteran had a clear history of back injuries 
being caused after military discharge first by heavy lifting 
and then by slipping on a floor. 

Dr. Bath never provided an opinion linking the veteran's back 
disability to a period of active service.  She merely 
repeated what the veteran had told her (namely that his back 
injury occurred during service), and "a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Dr. Bath never suggested that she had reviewed 
the veteran's claims file or studied his service treatment 
records.

As noted above, the veteran was provided with a VA 
examination in February 2007 at which his history of post-
service back injuries from lifting a compressor and from 
slipping was noted.  The examiner opined that the veteran's 
back disability was not caused by his service connected left 
knee; explaining that in the 1974 hospitalization report it 
was noted that the veteran had possible nerve root 
involvement, as he showed signs such as dragging his left 
foot, which is consistent with heavy lifting and rupture, but 
not with knee problems.  The examiner also stated that there 
were several different versions of the original date of the 
veteran's back injury, but it was either 1974 or 1977 (both 
of which are after the veteran's separation from service).

The examiner reviewed the veteran's claims file again in 
November 2007; concluding that, based on her review of the 
veteran's medical records and her more than 25 years of 
clinical experience, the veteran's back disability was not 
aggravated by his left knee osteoarthritis.  She explained 
that since he repeatedly denied joint problems over the 
years, his knee could not be aggravating anything.

While the veteran believes that his back disability is 
related to either his service-connected knee disability or to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus. 

Regardless, at the end of the day, the VA examiner provided 
the only probative medical opinion of record which directly 
addresses the etiology of the veteran's back disability, 
finding that the veteran's back disability was neither caused 
nor aggravated by his service-connected left knee disability.  
Additionally, she stated in essence that the date of his 
original back injury was after service; and no medical 
opinion of record has been presented that contradicts either 
of these statements.

As such, the criteria for service connection for a lower back 
disability on either a direct or secondary basis have not 
been met, and the veteran's claim is therefore denied.

Thigh disability, to include atrophy

The veteran testified at a hearing before the Board that he 
believed his left knee injury in service, which required him 
to wear a cast, caused his left thigh to atrophy.  The 
veteran testified that he was no longer receiving any 
treatment for the condition; but he nevertheless believes 
that he has a left thigh disability.  The veteran was 
specifically asked what disability was related to the 
atrophy, but his only response was weakness.  

While the veteran has complained of atrophy and weakness in 
his left thigh, he has not actually been diagnosed with a 
left thigh disability.  "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2006); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Atrophy is defined as the emaciation or wasting away of 
bodily tissues or organs.  Webster's II New College 
Dictionary 72 (3rd Coll. Ed. 2001).  As such, atrophy is a 
symptom rather than a disability, because it is the result of 
a condition causing a body part to waste away. 

VA treatment records consistently fail to show any thigh 
disability; and, at the veteran's VA examination in February 
2007, the examiner found that the veteran walked down the 
hall without any evidence of weakness, and no thigh 
disability was diagnosed.  While the examiner did not 
specifically state that no thigh disability was present, she 
did not identify any problems with the veteran's left thigh, 
aside from atrophy which she related to the veteran's non-
service-connected back disability and not to either his left 
knee disability or to any other injury in service.

As such, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for a thigh disability is 
denied.

Even if it were determined that atrophy of the thigh was a 
disability (and the Board does not believe it is), the 
evidence, as discussed below, fails to show that the atrophy 
of the veteran's left thigh was caused either by the 
veteran's time in service or by his service connected left 
knee disability.
 
There is some evidence of left thigh atrophy in the veteran's 
claims file.  For example, in April 1973, the veteran 
underwent a VA examination at which he complained of left 
knee pain and of atrophy in his left thigh, noting that his 
thigh was thinner and weaker on the left side.  The examiner 
found that the right thigh was roughly 1.5 inches greater in 
circumference than the left thigh and there was weakness 
during both flexion and extension of the left leg.  The 
examiner indicated that localized atrophy of the left thigh 
was noticed with the cause being undetermined. 

In August 1978 the veteran was noted to have mild atrophy in 
the left leg.  At a VA examination in July 1980 it was noted 
that the circumference of the veteran's right thigh was 2.5 
cm greater than his left thigh.

There has also been some evidence that the atrophy has 
resolved.  For example, in January 1984 it was noted that the 
veteran had no abnormalities with regard to his lower 
extremities; in December 1988 no atrophy was seen; in April 
1989 the veteran's left and right thighs were the same 
circumference; and, in October 2001, the veteran was noted to 
have good muscle tone in his extremities at a VA treatment 
session.

In February 2007 the veteran underwent a VA examination to 
address his reported left thigh atrophy.  The examiner noted 
that the veteran was able to walk down the hall without any 
weakness being shown before being called for the examination.  
The circumference of the veteran's left thigh was 2 cm 
smaller than his right thigh.  Nevertheless, the examiner 
opined that it was less likely than not that the veteran's 
mild left thigh atrophy was caused by his left knee 
disability.  The examiner noted the veteran's statement that 
he noticed atrophy when the cast was removed from his leg in 
service.  However, she explained that while it was common to 
have some atrophy from disuse after being casted, this was 
normally readily reversed with the use of the injured limb.  
The examiner then explained that with the neurologic findings 
and the long history of lumbar disc disease with left leg 
involvement it was more likely that the mild atrophy stemmed 
from the veteran's non-service connected back disability.

While the veteran believes that his left thigh atrophy is 
caused by either his left knee disability or by being casted 
in service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to relate his thigh atrophy to either his time 
in service or to his left knee disability.

As such, the only medical opinion of record (2007 VA 
examination reports) to address the issue found that it was 
less likely than not that the atrophy in the veteran's left 
thigh was caused either by his service-connected left knee 
disability, or by any inactivity in service, including his 
casting.  Therefore, even if atrophy of the thigh were 
considered to be a disability, the criteria for service 
connection would still not have been met, and the veteran's 
claim would still be denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in October 2002, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

While this letter did not provide a definition of what is 
meant by "new" and "material" evidence; or explain why the 
veteran's back claim was previously denied, any such failure 
is harmless error, because the veteran's claim was reopened.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
veteran is not prejudiced by any failure of notice.

The Board finds that any defect concerning the timing of the 
notice requirement was also harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA and private treatment records have been obtained, as have 
service treatment records and SSA records.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file). 
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

New and material evidence has been presented and the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.

Service connection for a back disability, to include as 
secondary to left knee osteoarthritis, is denied.

Service connection for a left thigh disorder, to include as 
secondary to the service-connected left knee osteoarthritis, 
is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


